DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/6/22.
2.	The instant application is a national stage entry of PCT/IL2018/050854, International Filing Date: 07/31/2018, which claims priority from provisional Application 62538881, filed 07/31/2017.

Claim status
3.	In the claim listing of 1/30/20 claims 1-18 and 20-21 are pending in this application. Claims 3, 5, 7-9, 11-18, 20 and 21 are amended. Claims 19 and 22 are canceled. The amendments do not introduce any new matter.

Election/Restrictions
4.	Applicant’s election of claims 1-18 and 20 in the reply filed on 1/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/22.
6.	Claims 1-18 and 20 are under prosecution.

Information Disclosure Statement
7.	The IDS filed on 6/30/21 has been considered by the examiner 11/9/21. All the references cited therein have been considered by the examiner.

Specification-Nucleic acid compliant
8.	The specification filed on 1/30/20 and minor amendments to the specification have been reviewed and entered. The nucleic acid sequences in the specification have been identified by SEQ ID NOS. The nucleic acid sequence listing filed on 1/30/20has been accepted by the office on 2/3/20. Therefore the specification is nucleic acid compliant.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilboa et al (cited in the previous office action, publication date 8/31/2016). 
	Author’s list: Tal Gilboa, Chen Torfstein, Matyas Juhasz, Assaf Grunwald, Yuval Ebenstein, Elmar Weinhold and Amit Meller.
	Inventors listed in the instant application (16/635,276): Amit Meller, Tal Gilboa, Chen Torfstein, Matyas Juhasz, Assaf Grunwald, Yuval Ebenstein, Elmar Weinhold.
	Since Matyas Juhasz is not listed as an inventor in the instant application, Gilboa qualifies as 102(a)(1) type art because it was publicly available on 8/31/2016 and thus by another. The document related to Juhas as an author in the provisional application do not have a support for the claimed invention.
	Also, the review of the documents filed in the instant and the provisional applications by the examiner didn’t find any document related to a preemptive statement in the specification or a preemptive 1.130a 'attribution' or declaration.
	For the reasons discussed above, the inventorship of the instant application and the authorship of the Gilboa document are not the same, and Gilboa document appears to be possible 102 (a)(1) art (date wise) against the instant claims. 
	Claim interpretation: Instant claims recited with an alternated claim language “or’ and “and/or” has been interpreted to require single limitation.
	Regarding Claims 1-18 and 20, Gilboa teaches all the limitations of said claims in abstract, figures 1-6 and in methods, results and discussion section, and supporting information section.
	Applicant is suggested to follow the guidance listed in MPEP 2152.06 section for overcoming a 35 U.S.C. 102(a)(1) rejection by filing based on a printed publication and .

11.	Claims 1-3, 9-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stakenborg et al (US 2015/0105297 published Apr. 16, 2015).
	Regarding claim 1, Stakenborg teaches in figures 1 and 5 and Example 5 and Scheme 1 (as shown below) and paragraphs 0131-0140 teaches a method of detecting the presence of at least one target modified sequence in a DNA molecule, the method comprising: a. contacting said DNA molecule with at least one DNA methyltransferase enzyme (MTase) in the presence of a synthetic cofactor, wherein said enzyme differentially binds and deposits at least a detectable moiety from said synthetic cofactor on said target sequence depending on the presence of said  modification.
	
    PNG
    media_image1.png
    262
    725
    media_image1.png
    Greyscale

	
	Stakenborg also teaches passing said contacted DNA molecule through a nanopore (i.e., microfluidic channel) of an apparatus comprising a nanopore, and an electrical sensor, wherein said electrical sensor is configured to detect ion flow through said nanopore, and wherein said detectable moiety is detectable as it passes through said nanopore; and c. detecting said DNA molecule as it passes through said nanopore and detecting if said detectable moiety is present as said DNA molecule passes through 
	Regarding claim 2, Stakenborg teaches that the synthetic cofactor is a steric S-adenosyl-L-methionine (AdoMet) analog (Scheme 1). 
	Regarding claim 3, Stakenborg teaches cofactor comprises alkane group (paragraph 0138), which has been interpreted as bulky group as defined in the instant specification (paragraph 0052)
	Regarding claims 9 and 10, Stakenborg teaches that the DNA modification is DNA methylation and 5 methyl cytosine (paragraph 0108). It is noted that recitation of said DNA methylation is selected from 5- methylcytosine and 5-hydroxymethylcytosine merely require either 5- methylcytosine or 5-hydroxymethylcytosine. 
	Regarding 11, Stakenborg teaches that the enzyme binds to and transfers said detectable moiety to only unmodified target sequence (Example 1). 
	Regarding claim 12, Stakenborg teaches MTase enzyme binds to a target sequence comprising CpG (paragraph 0108)
	Regarding 13, Stakenborg teaches that the enzyme is M.Hah I (Example 5).
	Regarding claim 15, as discussed above, while rejecting claim 1, Stakenborg teaches using methyltransferase M.Hhal to label the DNA of four to six bases for detecting a modified target sequence (paragraph 0014 and Example 5). The four 
	Regarding 16, Stakenborg teaches that the depositing comprising covalent linkage of said detectable moiety to said DNA molecule (Scheme 1).
	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stakenborg et al (US 2015/0105297, as cited above).
	Claim 17 is dependent from claim 1, claims 18 and 20 are dependent from claim 1.
	Regarding claim 1, Stakenborg teaches in figures 1 and 5 and Example 5 and Scheme 1 (as shown above) and paragraphs 0131-0140 teaches a method of detecting the presence of at least one target modified or unmodified DNA sequence in a DNA molecule, the method comprising: a. contacting said DNA molecule with at least one DNA methyltransferase enzyme (MTase) in the presence of a synthetic cofactor, wherein said enzyme differentially binds and deposits at least a detectable moiety from said synthetic cofactor on said target sequence depending on the presence of said  modification.	
	Stakenborg also teaches passing said contacted DNA molecule through a nanopore (i.e., microfluidic channel of an apparatus comprising a nanopore, and an electrical sensor, wherein said electrical sensor is configured to detect ion flow through said nanopore, and wherein said detectable moiety is detectable as it passes through said nanopore; and c. detecting said DNA molecule as it passes through said nanopore and detecting if said detectable moiety is present as said DNA molecule passes through said nanopore, wherein said enzyme binds and deposits on modified DNA and said presence of said detectable moiety indicates the presence of said target modified DNA 
	Regarding claims 17-18, Stakenborg teaches a plurality of micro-fluidic devices (100); a liquid supply unit (111) connected to the plurality of micro-fluidic channels (101) and arranged to provide a liquid comprising a plurality of DNA or RNA strands (105) to the plurality of micro-fluidic channels (101) (Fig. 7 and paragraphs 0173-0174 and Example 1). 
	The artisan would recognize that the liquid supply unit connecting to both end of the nanofluidic channel meets the limitation of a first fluid reservoir and a second fluid reservoir and wherein said first and second fluid reservoirs (recited in generality) are in electrical contact with each other via said nanopore, wherein said passing comprises running electrical current from said first reservoir to said second reservoir via said nanopore and wherein said first and second reservoirs contain fluid suitable for transferring said DNA molecule through said nanopore via said electrical current.	
.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stakenborg et al (US 2015/0105297, as cited above) in view of Campos et al (Anal. Chem. 2016, 88, 6214−6222)
	Stakenborg and Campos teaches a method for characterizing target molecule and therefore analogous arts. The teaching of Campos are specifically relied for bulky group gamma cyclodextrin that allows characterize different target molecules and thereby increasing the utilities of method of Stakenborg.
	Claim 4 is dependent from claim 3, which is dependent from claim 1.
	Teachings of Stakenborg regarding claim 1 are discussed above in section 13.
	Regarding claim 3, Stakenborg teaches cofactor comprises alkane group (paragraph 0138), which has been interpreted as bulky group as defined in the instant specification (paragraph 0052).
	Regarding claim 4, Stakenborg does not specifically teach gamma cyclodextrin, which is taught by Campos, who is in the same field of endeavor, teaches a nanopore comprising gamma cyclodextrin and further teaches gamma cyclodextrin that allows characterize different nanoparticle molecules (Abstract)and thereby increasing the utilities of method of Stakenborg.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the gamma dextrin 
Conclusion
15. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634